The State of TexasAppellee




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 19, 2014

                                    No. 04-14-00069-CR

                                 Charles Arthur WARREN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR9856B
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER

      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
on June 19, 2014. No further extensions will be granted.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court